Title: To George Washington from Bernard Moore, 12 January 1771
From: Moore, Bernard
To: Washington, George

 

Dear Sir
12th Jany 1771

My Circumstances are so situated as to make it Necessary for me to sell my whole Estate to pay my debts, & I am sorry to inform you it will take every shilling I have to effect that end, this will leave my Famely (for whom only I feel) in a very distresfull situation unless my friends will assist me in this my day of distress.
My long acquaintance with you and the Friendship that has ever subsisted betwen us, emboldens me to request the favour of you to join my other Friends in lending me mony for a few years without interest, in which time, I hope to be able to work it out, as I have the advantage of working good Lands without paying Rent, but should I be mistaken I would not by any means have my friends Suffer by me, I propose the Negroes should be bought ⟨in⟩ the name of the Gentleman who is so kind to lend the mony & allways remain as Security to him for refunding his Principal.
My Nephew Mr Aug: Seaton waits on you with this, who will inform you what my other friends propose doing, by whom I hope to receive your approbation of this Scheme & your kind assistance towards its execution. I am sincerely Dear Sir Your Affectio: Servt

Berd Moore


P:S: I had given a Mortgage to Mr P. W. Claiborne for several things to the amount of a thousand pounds for his security for my Executorship to Spotswoods Estate, besides several hundred pounds I had a wright to draw for out of the hands of the Speakers Administrators, all which (as I owe Spotswoods Estate not one farthing) I have Mortgaged to you and others, that you may assure your self your Brothers Estate can not suffer one Shilling was his debt much larger. B. M.

